Citation Nr: 1723623	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  08-34 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Region Office (RO) in St. Petersburg, Florida.  Jurisdiction over this appeal resides with the RO in New York, New York.

In September 2014, the Veteran testified at a Board hearing via videoconference.  A transcript of that hearing has been associated with the claims file.

In March 2015, the Board noted in the introduction section that it was reopening the claim of entitlement to service connection for hepatitis C.  The Board then remanded that issue, as well as the issues of entitlement to service connection for hearing loss and tinnitus, for further development.

A June 2016 rating decision granted service connection for otosclerosis with hearing loss and service connection for tinnitus.  Those issues are no longer before the Board.

In a March 2017 letter, the Veteran was advised that the Veterans Law Judge who conducted the September 2014 hearing no longer works for the Board, and he was offered the opportunity to testify at a hearing before another Veterans Law Judge.  The letter informed the Veteran that if a response was not received within 30 days, it would be assumed that he did not want another hearing.  As no response was received within 30 days, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of this claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

FINDING OF FACT

Clear and unmistakable evidence reflects that hepatitis C preexisted the Veteran's period of active service and that such disability was not aggravated by such service.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In February 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's March 2015 remand, the AOJ obtained a VA examination and opinions in June 2015 which, as described in further detail below, the Board finds to be adequate.  As such, there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Finally, the Veteran has not asserted any deficiency or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

The Veteran contends that his hepatitis C is the result of his active military service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry and this presumption of soundness will attach unless clear and unmistakable evidence shows that the disability preexisted service and was not aggravated therein.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

When asked at the September 2014 hearing to identify his hepatitis C risk factors, the Veteran alleged his belief that his hepatitis C was the result of being splattered with another soldier's blood when that soldier was receiving a vaccine.  Recognized risk factors for contracting hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Manual M21-1, III.iv.4.I.2.e.  According to the M21-1, hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The M21-1 further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  The M21-1 concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  See VBA Manual M21-1, III.iv.4.I.1.k.

In this case, there are essentially three opinions addressing the etiology of the Veteran's current hepatitis C.  At an April 2007 VA examination, the Veteran reported that he had three tattoos but denied a history of blood transfusions, sexual promiscuity, or hemodialysis.  The examiner noted that his medical records indicated that he used intravenous drugs last in approximately 1987 and that he had a long history of drug abuse.  After reviewing the claims file, the examiner opined that the Veteran's hepatitis C was due to his intravenous drug use in the past since that is the risk factor which is the most likely cause of the disease because intravenous drug use is the most important risk factor for the development of hepatitis C infection.

At a June 2015 VA examination, a VA physician's assistant noted that the Veteran had initially been diagnosed with hepatitis C during service in July 1991.  The examiner noted that he had a history of polysubstance abuse with intravenous drug use, cocaine, and that he is a smoker.  After reviewing the claims file and examining the Veteran, the examiner concluded that it was not likely that the Veteran's hepatitis C was related to service because he joined the military in March 1991 and found out he had hepatitis C in July 1991 which, the examiner opined, meant that he had the infection prior to joining the service.

In a June 2015 addendum, a different VA examiner, an M.D., concluded, following a review of the claims file, that the Veteran's hepatitis C, which clearly and unmistakably existed prior to service, had not been aggravated beyond its natural progression during service and that it otherwise was not incurred in or caused by service.  She reasoned that because the Veteran had been diagnosed with hepatitis C in June 1991 but his primary duties had been in communications, small weapons use and pin point laser target, there had been no risk of blood exposure in the military from the time of his March 1991 enlistment to the June 1991 diagnosis.  His February 1991 enlistment physical showed evidence of multiple tattoos all over and a service treatment record indicated that he gave a history of cocaine abuse at age 10 years, marijuana and alcohol abuse at age 16.  Another service treatment record showed that he gave a history of hepatitis C in his wife with whom he separated from in June 1991 thus confirming that his hepatitis C was prior to service.  Hence, the examiner concluded, his hepatitis C is most likely due to his high risk sexual behavior which drug and alcohol abuse can do, and may also be from multiple tattoos which is also a known cause of hepatitis C transmission as well as intravenous and nasal use of cocaine.  The examiner noted that she was unable to rank the above documented risk factors in regard to which was most likely since hepatitis C transmission can occur through any of those means.  Regarding in-service aggravation, she observed that liver function tests were relatively normal and currently his hepatitis C viral load was undetectable or less than 12.

The above opinions are supported by the record.  Although hepatitis C was not noted upon entry into service, and therefore the Veteran is presumed to have been in sound condition at entry into service, see 38 U.S.C.A. § 1111, the claims file shows extensive evidence indicating multiple risk factors prior to service.  Indeed, Virtual VA shows a November 1999 VA treatment record noting a prior social history of "cocaine IV use" in the 80s.  A March 2000 VA treatment record shows that the Veteran's first use of drugs was at age 12 (service treatment records show that the Veteran was 28 at the time of his February 1991 entrance examination) when he smoked marijuana; that he has taken Quaaludes and LSD, barbiturates and amphetamines; that at age 21 he used cocaine intranasally and became addicted and that he used cocaine intravenously in the past but he stopped at age 26.  Virtual VA shows a November 2000 VA treatment record indicating that the Veteran reported that he had been using drugs including acid, LSD, marijuana, heroin and cocaine since age 12.  Virtual VA shows a December 2000 VA treatment record indicating that at age 25, he used cocaine intravenously and snorted heroin.  An October 2001 VA treatment record notes a history of cocaine dependence with first use at age 10, marijuana use at age 13, speed and angel dust at age 14, LSD, uppers and opium at age 21, and cocaine and heroin which he snorted at age 25.  A July 2008 VA treatment record shows that he began using cocaine regularly at age 24 and which became problematic by 1986.  A November 2008 VA treatment record shows that the Veteran reported a long history of cannabis, alcohol, and cocaine abuse since his 20s and that he reported that at his maximum, he would use drugs and alcohol "every change I get."

Service treatment records show that upon entrance, the Veteran was noted to have multiple tattoos and a prior history of alcohol abuse.  In July 1991, after bloodwork in June 1991, he was found to be positive for hepatitis C.  He was noted to have denied a history of blood transfusion, intravenous drug use, or acute illness in the past and stable liver enzymes were noted.  A February 1993 service treatment record indicates that liver function tests were normal.  Another February 1993 service treatment record indicates that although the Veteran and his wife separated in 1991, she had been positive for hepatitis C.  A May 1993 service treatment record shows that the Veteran reported a prior history of alcohol abuse involving blackouts, fights and self-destructive behaviors ("tried to run into brick wall").  He also reported cocaine use at age 10 and marijuana use 10 years ago but denied having used speed, PCP, LSD or other drugs.  At a November 1994 separation examination, the Veteran reported his prior diagnosis of hepatitis C but the examiner did not note any defects related to hepatitis.

As the second June 2015 opinion is consistent with the evidence of record and was provided by an M.D. following a thorough review of the claims file, consideration of the Veteran's specific contentions, reported history and symptoms, the Board affords it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the examiner did not identify one single mode of transmission as the source of the Veteran's hepatitis C, it is clear that she considered his multiple pre-service risk factors, in conjunction, as the most likely cause of his hepatitis C.  See VBA Manual M21-1, III.iv.4.I.1.k; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, the first June 2015 opinion and the April 2007 opinion add additional weight to the conclusion that the Veteran's hepatitis C preexisted service.  While the June 2015 examiner's ultimate conclusion did not employ the exact language of the applicable VA regulations, it is clear that she considered his pre-service drug use to be the most likely cause of his hepatitis C.  Although her rationale was not as extensive as the second June 2015 opinion, she reviewed the claims file, considered the Veteran's contentions and characterized the evidence appropriately.  See Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.  Similarly, the April 2007 VA examiner identified the Veteran's pre-service intravenous drug use as the most likely cause of his hepatitis C.  While this rationale was also not as extensive as the second June 2015 VA opinion, it was nonetheless based on a review of the claims file, consideration of the Veteran's contentions and an accurate characterization of the evidence.

While the Veteran is competent to report observing someone else's blood splatter while waiting in line for a vaccine, to the extent he has claimed this as the cause of his hepatitis C, the Board does not find his statements competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or current diagnosis depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of the Veteran's hepatitis C is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report that he was diagnosed with hepatitis C soon after allegedly being splattered with blood, inferring a causal relationship between those events is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported, and to evaluate the prior risk factors relative to the initial diagnosis, to determine the cause.  Therefore, the Board finds that the Veteran's statements as how hepatitis C was caused are not competent evidence.

In light of the above, therefore, the Board finds that clear and unmistakable evidence reflects that hepatitis C preexisted the Veteran's period of active service and the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In so finding, the Board acknowledges that at the hearing the Veteran denied that he had been exposed to anything that could have resulted in hepatitis prior to service and that there are some records where the Veteran has denied a prior history of drug use.  While he is competent to make such statements, the Board does not find them credible.  As noted above, there is overwhelming evidence of treatment records showing the Veteran admitting to pre-service drug use, to include intravenous and intranasal drug use.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  That he has denied this at times, particularly in contexts where he has a pecuniary interest, does not undermine the otherwise overall general consistency of these findings.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

Hence, the only remaining question is whether clear and unmistakable evidence indicates that the preexisting disorder was not aggravated by service.  Here, for reasons articulated above, the most probative evidence regarding this question is the second June 2015 examiner's opinion who concluded that hepatitis C had not been aggravated during service because liver function tests were relatively normal during service.  This too is supported by the evidence.  Again, the July 1991 service treatment record noted stable liver enzymes, the February 1993 service treatment record noted that liver function tests were normal, and although at the November 1994 separation examination the Veteran reported that he had been diagnosed with hepatitis C, the examiner did not note any defects in that regard.  As above, there is no medical evidence to the contrary and to the extent the Veteran has offered such an opinion, his lay testimony is outweighed by the more probative findings of the second June 2015 examiner.

In light of the above, the Board finds that clear and unmistakable evidence reflects that hepatitis C preexisted the Veteran's period of active service and that such disability was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, the claim must be denied.








ORDER

Entitlement to service connection for a hepatitis C is denied.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


